Order entered August 11,1948, denying plaintiff’s motion to open default in service of reply to counterclaim unanimously reversed and the motion granted, without costs. We do not pass upon the sufficiency of the defenses. Such issues and all other issues raised in this somewhat unusual litigation should be disposed of on the merits at trial and the parties should now proceed expeditiously to trial without dilatory motions or any other unnecessary delay. Settle order on notice. Present — Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ.